DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to an interview held 10 February 2022. By this action, claims 1-3 are amended, claim 5 is amended, and claim 4 is cancelled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven R Ormiston on 10 February 2022.
The application has been amended as follows: 

1. (currently amended)  A platform lift, comprising:
a rotationally stationary leadscrew to support a platform;
a rotatable nut to drive the leadscrew up and down through a range of motion;
multiple first springs evenly distributed on opposite sides of the leadscrew to apply a continuous downward force to the leadscrew throughout the range of motion; and
multiple second springs evenly distributed on opposites of the leadscrew to apply a continuous upward force to the leadscrew throughout the range of motion.

2. (currently amended)  The lift of Claim 1, where:
the first springs are 
the second springs are 

3. (currently amended)  The lift of Claim 2, where the first springs and the second springs are to apply their respective forces so a net downward force acting on the leadscrew is greater than a net upward force acting on the leadscrew throughout the range of motion, excluding forces exerted on the leadscrew by the nut.

4. (canceled)

5. (currently amended)  The lift of Claim 1 [[4]], where the first springs are positioned outboard from the second springs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependents, the best available prior art does not teach or properly suggest multiple first or multiple second springs as claimed.
Regarding claim 6 and its dependents, the best available prior art does not teach or properly suggest a pair of springs as claimed. 
Regarding claim 12 and its dependents, the best available prior art does not teach or properly suggest multiple first and second springs arranged as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743